DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Claims 1, 3-7 are pending.  Claims 6-7 are withdrawn as being drawn to a nonelected invention. Claims 2 and 8 have been cancelled.
The action for claims 1, 3-5 is NONFINAL.
Withdrawn Rejections
	 The improper Markush grouping is withdrawn based upon the cancellation of the specific genes. 
	The 35 USC 112a and 35 USC 112b made in the previous office action is withdrawn based upon amendments to the claims.  However, these rejections have been presented below, newly applied, based upon the amendments to the claims. 
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1, 3-5 are indefinite over the step of “determining an ancestral …based on the tumor phylogeny”.  This step is not clear as it is not clear how one determines the ancestral mutation as it is not clear the steps for “based on”. Furthermore the same issue arises with the step “generating a tumor phylogeny based on the result of analyzing”.  As these steps are unclear because it is not clear the relationship required for generating and determining, the metes and bounds of the claims are unclear.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gastroenterology January 2017 Vol 152 p. 232-242 as cited on the IDS) in view of Jiang et al. (PNAS Published online August  29, 2016 Vol 113 E5528-E5537) and Brastianos et al. (Cancer Discovery November 2015 Vol 5 p. 1164).
With regard to claim 1, Gao et al.  discloses a method of identifying a driver gene for establishing tumor treatment strategies, the method comprising: collecting a plurality of samples from different parts of a patient's tumor; performing whole-exome sequencing on the plurality of samples, thereby carrying out a genetic alteration analysis; performing a high-throughput screening to identify a pharmacologic agent to which the plurality of samples are sensitive; analyzing intratumor heterogeneity through the genetic alteration analysis; and identifying a driver gene in the tumor by using the analyzed intratumor heterogeneity (see page 232, left column, lines 6-13 and 32-34; page 232, right column, lines 3-5; page 235, left column, lines 44-52; and page 241, left column, lines 20-23). Furthermore, Gao discloses the feature wherein an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 241, left column, lines 20-23).
Claim 1 is different from Gao in that the former explicitly discloses the feature of analyzing intratumor heterogeneity by using a combination of results of a genetic alteration analysis and a drug sensitivity measurement. However, Gao describes that it is possible to discover the effect of intratumor heterogeneity on drug sensitivity by simultaneously performing genetic profiling and pharmacologic testing on tumor cells, and that an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 233, left column, lines 11-14; and page 241, left column, lines 20-23).  Therefore it would be prima facie obvious at the time of filing to modify the method of Gao to further perform analysis of intratumor heterogeneity by screening for genetic alterations and drug sensitivity measurements.  The ordinary artisan would have a reasonable expectation of success as Gao describes that it is possible to discover the effect of intratumor heterogeneity on drug sensitivity by simultaneously performing genetic profiling and pharmacologic testing on tumor cells, and that an accurate evaluation of intratumor heterogeneity based on a patient-derived model plays a pivotal role in establishing a treatment strategy (see page 233, left column, lines 11-14; and page 241, left column, lines 20-23).  
With regard to claim 4 and 5, Gao et al. teaches performing whole-exome sequencing for genetic alteration analysis (see page 232, left column, lines 12-13; and page 232, right column, lines 3-4); identifying pharmacologic agents to which a hepatocellular carcinoma sample is sensitive through high-throughput screening; and simultaneously performing genetic profiling and pharmacologic testing on tumor cells to discover the effect of intratumor heterogeneity on drug sensitivity (see page 232, left column, lines 6-7 and 32-34; and page 233, left column, lines 11-14).  The broad interpretation of the claim is any type of massive sequencing analysis as the term is not limited to NGS (see 35 USC 112b above) and as such the whole exome sequencing of Gao would encompass such an interpretation.
	Gao et al. does not teach generating a tumor phylogeny based on the result of analyzing the intratumor heterogeneity, determining an ancestral mutation among one or more genetic mutations in the multiple samples based on the tumor phylogeny in brain tumor samples and further treating the with the drug that inhibits. 
With regard to claim 1, Jiang et al. teaches a method of collecting multiple samples from a tumor and analyzing genetic mutations in the samples (E5529 1st column 3rd parathion).   Jiang et al. teaches analysis of intratumor heterogeneity to determine ancestral mutations (p. E5531-E5532 and E5535 2nd column).  Further Jiang et aches that this intratumor heterogeneity contributes to drug resistance and determination of targeted therapies (E5535 2nd paragraph).
With regard to claim 1, Brastianos et al. teaches that in brain metastis shar common ancestor mutations (Genetic divergence of brain metastases and primary tumors).  Brastianos et al. teaches that these alterations have clinical implications with regard to successful target inhibitors (discussion).  As such it would be obvious that if one had these alterations that one would treat with inhibitors. 
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date go modify the screening method of Gao to include and analysis of the ancestral mutations, as Jiang et al. teaches that these mutations contribute to drug resistance.  Furthermore, it would be obvious to screen any known cancer types including brain metastis as taught by Brastianos et al. in order to make a determination of ancestor mutations for successful target inhibitor treatment of the cancer.  
 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gastroenterology January 2017 Vol 152 p. 232-242 as cited on the IDS) , Jiang et al. (PNAS Published online August  29, 2016 Vol 113 E5528-E5537) and Brastianos et al. (Cancer Discovery November 2015 Vol 5 p. 1164).as applied to Claims 1, 4-5 and in view of Chang et al. (US Patent Application Publication 2004/0018527 Jan 29, 2004 previously cited).  
Although Gao et al., Jiang et al. and Brastianos teaches detection of multiple samples, Gao et al., Jiang et al. and Brastianos does not teach collection at different times of tumor development.
With regard to claim 3, Chang et al. teaches that samples can be evaluated for drug response through time points by sampling tumor samples throughout time points (para 26).
Therefore it would be prima facie obvious to modify the method of Gao et al., Jiang et al. and Brastianos to measure variations and sensitivity throughout a time period as taught by Chang et al in order to determine the changes in a patient response to drugs over time and over tumor changes.  It would be obvious that the ordinary artisan can measure changes in samples over time as Chang et al. teaches that such time points can be evaluated by sampling.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634